DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 10 August 2022.  Therein, Applicant amended claims 13, 15-17, 19-24; Applicant cancelled claims 14.  Claims 25 and 26 were newly added.  The submitted claims have been entered and are considered below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
A portion of the information disclosure statement (IDS) submitted on 29 August 2022 is being considered by the examiner.
The other portions of the information disclosure statement filed fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the denoted information referred to therein has not been considered.

Response to Amendments/Arguments
Applicant’s amendments have cancelled the term “means of COTS” in claim 17 and “means for encryption/decryption” in claim 21.  The 35 U.S.C. 112(f) interpretation is rendered moot.  
Applicant’s amendments and related arguments, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “displaying means” in claim 13 and “visualization means” in claim 24.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.  
Unrelated to the issue directly above, the claims are replete with the term “and/or”.  Examiner cannot interpret all embodiments possible by the combinations potentially defined by the “and” in conjunction with any uses of “or”.  Therefore, based on consideration of the Broadest Reasonable Interpretation principle, the term will be interpreted as “or”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (EP 2233188 A1) in view of Hoshina (U.S. Patent No. 10,157,241) and Bertin (U.S. Patent No. 9,262,649).
For claim 13, Schaefer discloses a method for remote control of human machine interfaces (HMI) used for the supervision and/or regulation of portions of a railway transportation systems (see para. 0002), comprising the steps of: acquiring data about a status of the system to be supervised (see para. 0014), and generating at least one of a graphic symbol or information (see paras. 0014, 0028), processing the at least one of the graphic symbol or information and generating an image corresponding to the at least one of the graphic symbol or information (see paras. 0028, 0029), visualizing the image on displaying means (see paras. 0002, 0029, graphical imager 3), and comparing the at least one of the graphic symbol or information and the image to be visualized (see paras. 0021, 0031), for checking whether they correspond to each other (see paras. 0023, 0034).  
Schaefer does not explicitly disclose the next limitation.  A teaching from Hoshina discloses comparing the at least one of the graphic symbol or information and the image to be visualized, for checking whether the at least one of the graphic symbol or information and the image to be visualized correspond to each other so that only images generated by data positively checked, are visualized by the displaying means (see col. 2:50-65 and col. 3:66 to col. 4:7).  It would have been obvious to modify Shaefer to include the teachings of Hoshina based on the motivation to improve the process of when a program stored in the storage section is executed after the program is updated, the control section performs operation verification of an executed function of the program. With the operation verification, it is verified whether the update of the program has been normally completed.   
Additionally, Schaefer does not explicitly disclose the encryption/decryption limitation.  A teaching from Bertin discloses wherein the at least one of the graphic symbol or information is encrypted and the processing step includes the decryption of the at least one of the at least one of the graphic symbol or information (see col. 5:52 to col. 6:17), for comparing the decrypted the at least one of the graphic symbol or information with previously acquired data, before the visualization step (occurring before the visualization is obvious as displaying info before the verification would defeat purpose of Bertin, but also disclosed by Hoshina), and wherein a human machine interface (HMI) encrypts the at least one of the graphic symbol or information (see col. 5:52 to col. 6:17), and wherein a displaying means decrypts the at least one of the graphic symbol or information (see col. 5:52 to col. 6:17).   It would have been obvious to one of ordinary skill in the art to modify Shaefer to incorporate the teachings of Bertin based on the motivation to avoid an attack that can consist in replacing the existing screen by a fraudulent screen or controlling the screen with a fraudulent microcontroller so that the screen displays erroneous information.  
Regarding claim 15, Bertin teaches wherein a two level encryption is used (see col. 5:64 to col. 6:17).
With reference to claim 16, Schaefer further teaches wherein the at least one of the graphic symbol or information acquired about the status of the system comprise symbols (see para. 0028). 
Regarding claim 17, Schaefer further teaches wherein the processing step and/or the visualization step are carried out respectively by means of an off-the-shelf terminal and/or an off-the-shelf display (see para. 0038, graphics card equivalent COTS). 
With regards to claim 18, Schaefer further discloses wherein the transportation system is a railroad or tramway line (see at least para. 0038).  
Referring to claim 19, Schaefer further teaches generating a status of the image to be displayed (see para. 0028).  Bertin discloses sending an encrypted copy of the status to the human machine interface terminal (see col. 5:52 to col. 6:17), providing, in a normal operational mode, to the human machine interface terminal one or more cryptographic keys for decoding the status (see col. 5:52 to col. 6:17).  For the last limitation, Schaefer further discloses supervising the outcome of the diagnostic tests performed on each HMI Terminal and assigning them the normal or safe operational mode (see paras. 0028, 0023, 0024, warnings, colors, etc.).   
Regarding claim 20, encryption and the components necessary to carry out the encoding/decoding (received key) are obvious and well known to one of ordinary skill in the art; incorporation thereof for securing data (to protect the public safety from nefarious actors) is based on Official Notice and the motivation to improve verifying correct transfer of bitmap data from a first memory, in particular a main memory of a computer system, to a second memory of a computer system, in particular a video memory of a graphic card.  
Schaefer further discloses generating the image to be displayed (see para. 0028); running diagnostics routines required by the HMI Safe Server (see paras. 0028, 0023, 0024, warnings, colors, etc.); sending the reply message to the HMI Safe Server (see paras. 0028, 0023, 0024, warnings, colors, etc.).
With reference to claim 21, Schaefer further discloses a safety unit for acquiring data about the status of the system to be supervised, and for providing at least one of a graphic symbol or information according thereto (see para. 0035, warnings and safety level implies safety unit); a human machine interface terminal communicating with the safety unit for processing graphic information and a generation of an image (see para. 0027, workstation); a visualization unit communicating with the interface terminal for displaying images (see para. 0034, graphic display 3).  
For claim 22, Bertin further wherein the human machine interface terminal operates decryption of the at least one of the graphic symbol or information (see col. 5:52 to col. 6:17); Hoshina and compares them with the at least one of the graphic symbol or information provided by the safety unit (see col. 2:50-65 and col. 3:66 to col. 4:7). 
Regarding claim 23, Schaefer further discloses wherein the safety unit supervises the comparison made by the human machine interface terminal (see paras. 0021, 0031, 0027 transfer unit). 
With reference to claim 24, Schaefer further teaches wherein the human machine interface terminal and the visualization means comprise elements of off-the-shelf type (see para. 0027, all COTS equivalents).  
Referring to claim 25, Hoshina further discloses wherein a use of cryptographic techniques, it allows a human machine interface safe server to safely enable and disable an updating of a display on an individual human machine interface terminal (see col. 2:50-65 and col. 3:66 to col. 4:7)
With reference to claim 26, Bertin further teaches wherein a two level encryption is used (see col. 5:64 to col. 6:17).

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663